         Case 1:19-cr-00064-GHW Document 43 Filed 05/21/20 Page 1 of 2




                                                            May 21, 2020

VIA ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re: United States v. Natalie Mayflower Sours Edwards, 19 Cr. 64 (GHW)

Dear Judge Woods:

       We write in response to the Court’s May 18, 2020, Order directing counsel to address the
timing of counsel’s objections to the draft Presentence Report (“PSR”) and whether counsel’s
delayed response has any impact on the proposed July 8, 2020, sentencing date.

        As to the timing of counsel’s objections, counsel started working on the objections soon
after receiving the draft PSR. This analysis required us to review elements of the evidence again
and to have significant communications with Dr. Edwards. The purpose of this process was to
have an accurate PSR all parties could rely on without the need for additional litigation or a
Fatico hearing.

        Unfortunately, this process was hampered, in part, by Dr. Edwards’ medical issues that
limited our communication. When counsel realized these issues would delay the filing of our
objections and, consequently, the filing of the final PSR, counsel reached out to the government
and Probation Department to ask if they had any objection to counsel writing this Court to extend
the due date for the final PSR from May 1, 2020, to May 15, 2020. In reaching out to the
government and the Probation Department, counsel did not specify that the basis for our request
was because of medical issues. Counsel wrote this Court on April 29, 2020, without objection, to
extend the due date to allow the defense to adequately address its objections to the draft report.
The Court granted counsel’s application and extended the due date to May 15, 2020.
         Case 1:19-cr-00064-GHW Document 43 Filed 05/21/20 Page 2 of 2




        From the date of our extension request to the May 15, 2020, deadline, counsel made its
best efforts to address Dr. Edwards’ concerns with the draft PSR. Unfortunately, because of
continued medical issues, counsel was not able to finalize the objections until May 15, 2020.
Counsel apologizes to the Court, Probation Department and government for any inconvenience
based on the delayed objections.

        The final PSR is currently due June 1, 2020. In the last few days, counsel have been in
contact with the government to address the government’s potential response to our objections, as
well as potential sentencing issues related to offense conduct. The goal of these discussions is to
resolve these sentencing issues without the need for a Fatico hearing. This open dialogue has
been and will continue to be helpful. Accordingly, the government has no objections to
extending the due date for the final Presentence report to June 22, 2020, and adjourning the
sentencing to August 7, 2020, or a date convenient to the Court, to allow the parties to continue
our open dialogue related to offense conduct. Should either party believe these issues cannot be
resolved through our discussions, the party will promptly inform the Court about the need for a
Fatico hearing.

                                                            Respectfully submitted,

                                                            Jacob Kaplan
                                                            Jacob Kaplan, Esq.


cc:    Government Counsel (via ECF)
       Probation Officer Meaghan Biggs (via email)




                                                2
